Exhibit 10.1

 

[Tetra Tech Letterhead]

 

January 24, 2008

 

Mr. Albert E. Smith

Director

Tetra Tech, Inc.

3475 E. Foothill Boulevard

Pasadena, California  91107

 

Dear Al:

 

In light of your transition from Chairman of Tetra Tech to non-employee director
and Chairman of our new Strategic Planning Committee, and in recognition of your
on-going contribution to Tetra Tech and your leadership of the Company during
your term as Chairman, the Board would like to amend the terms of your letter
agreement with Tetra Tech dated September 1, 2005 to provide the following:

 

·                  Termination of Employment.  Your employment with Tetra Tech
will be terminated as of the date hereof without the payment of any severance.

 

·                  Stock Options and Restricted Stock.  Your stock options and
shares of restricted stock will continue to vest in accordance with their
current respective vesting schedules so long as you continue to serve as a
director of Tetra Tech.  Your stock option and restricted stock agreements will
be amended to reflect these revised vesting terms.

 

·                  Bonus.  As the Chairman of Tetra Tech during a portion of
fiscal 2008, you are entitled to receive an incentive bonus based upon the
Company’s performance in fiscal 2008 in accordance with our Executive
Compensation Policy.  Your fiscal 2008 bonus will be prorated, based upon your
service as Chairman during fiscal 2008, so that you receive one-third (1/3) of
such bonus in December 2008.

 

Please indicate your agreement with and acceptance of the terms of this letter
by signing a copy in the space provided below and returning it to me at your
earliest convenience.

 

Thank you again for your continuing contribution to Tetra Tech’s growth and
success.

 

 

 

Sincerely,

 

 

 

/S/ DAN L. BATRACK

 

 

 

 

Dan L. Batrack

 

 

ACCEPTED AND AGREED:

 

 

      /S/ ALBERT E. SMITH

 

1/24/2008

 

Albert E. Smith

Date

 

--------------------------------------------------------------------------------